PER CURIAM.
The defendant in this case, Carl Owens, has applied for post-conviction relief under Ch. 63, S.L. of Wyoming 1961.
The record discloses that Owens was sentenced by the district court in Natrona County, Wyoming, on April 23, 1963, to the Wyoming State Penitentiary for a term of not less than five years nor more than ten years, as a result of a plea of guilty to the charge of breaking and entering.
On August 29, 1963, defendant filed a petition in the same court alleging that his plea of guilty had been obtained by force and duress, and that his punishment was cruel and unusual. The petition having been filed by petitioner without an attorney, the district court appointed counsel for him and proceeded to a full hearing of the application for relief.
This hearing resulted in a dismissal of the petition for relief, with a finding that there had been no denial of the rights of the accused under the Constitution of the United States or the State of Wyoming, and that petitioner was not being illegally restrained of his liberty. Thereupon defendant, through his court-appointed attorney, appealed to the Supreme Court of Wyoming *557and caused a complete record of all proceedings, including a transcript of all testimony, to be furnished for defendant at public expense.
We have carefully reviewed the entire record of proceedings, both with respect to the initial commitment and the post-conviction application. Nothing is disclosed which would support defendant’s allegations of force or duress or cruel and unusual punishment, and we must therefore "hold that the application for post-conviction relief was properly denied.
Affirmed.